Citation Nr: 1127661	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  10-04 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Baptist Medical Center Beaches on August 26, 2009.   


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from December 1968 to June 1970.          

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  September 2009 and October 2009 decisions by the Department of Veterans Affairs (VA) Medical Center (VAMC), in Gainesville, Florida.  The VAMC is the Agency of Original Jurisdiction (AOJ) in the present matter.  


FINDINGS OF FACT

1.  The totality of the evidence reveals that the Veteran's care on August 26, 2009 was rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

2.  VA facilities were not feasibly available considering the urgent nature of the Veteran's medical emergency when he was hospitalized, as well as the significant distance involved to reach the nearest VAMC in Gainesville, Florida.  

3.  The Veteran did not remain at the Baptist Medical Center Beaches on August 26, 2009 beyond the point of stabilization.  He was only hospitalized for several hours.    


CONCLUSION OF LAW

The criteria are met for payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Baptist Medical Center Beaches on August 26, 2009.  38 U.S.C.A. §§ 1703, 1725, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.52, 17.53, 17.1002 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Review of the medical expenses folder, more commonly known as the duplicate Consolidated Health Record (CHR) file or Medical Administration Service (MAS) folder, does reveal compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in January 2010.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his medical expense reimbursement claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also included a copy of the amended statutes and pertinent regulations for medical expense reimbursement, as well as a fact sheet pertaining to the October 2008 amendments.   

As for the duty to assist, the Board is satisfied that the duty to assist has been met, as well, as all pertinent private hospitalization records and medical bills were submitted or obtained.  In addition, VA secured September 2009 and December 2009 VA opinions from VA medical personnel to address the critical issues of whether treatment was rendered during a medical emergency and whether VA or other Federal facilities were feasibly available.  These opinions provided some limited reasons and bases by way of a discussion of the hospitalization records.  The Veteran has also submitted medical evidence and personal statements.  Thus, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.

In any event, since the Board is granting the claim, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Background Facts and Contentions

The Veteran was hospitalized on Wednesday, August 26, 2009 at approximately 10 a.m. at a private facility, Baptist Medical Center Beaches, after experiencing shortness of breath, nausea / vomiting, chest pain, shaking, stuttering, difficulty walking, coughing, and jaundice.  He was transported by private vehicle (a friend).  The onset of symptoms was noted to be "gradual" for around two weeks, but the symptoms had been "worsening" the past 2-4 days.  He was diagnosed with alcohol induced hepatitis, alcohol abuse, and hypokalemia (low potassium in the blood).  He was hooked up to an IV, treated with medication, and subjected to laboratory testing, X-rays, and an electrocardiogram (EKG).  See August 26, 2009 private emergency records from Baptist Medical Center Beaches.  He voluntarily left the private hospital several hours after admission; even though hospital medical personnel believed he was "very ill" and should remain for further testing and observation.  This hospitalization on August 26, 2009 was for a nonservice-connected condition.  The Veteran is not service-connected for any disabilities by VA.  The total bills for private medical services were $5,567.35 and $252.00.  See private bills and VA computer printouts.  Several weeks later in September 2009 he was again hospitalized for heart problems at the VA and a stent was inserted into his right coronary artery.  See September 2009 VA inpatient records; November 2009 VA examination.    

VA has denied payment or reimbursement of unauthorized medical expenses on the basis that the care rendered at the private hospital on August 26, 2009 was "non-emergent" in nature, and VA facilities were feasibly available at the time.  See September 2009 and October 2009 administrative decision of the VAMC in Gainesville, Florida, and January 2010 Statement of the Case (SOC).  The Veteran, however, requests reimbursement of these unauthorized medical expenses.  He contends that his care was rendered in a "medical emergency" of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and that VA facilities were not feasibly available at the time of the hospitalization.  In addition, the Veteran adds that VA personnel on the morning of August 26, 2009 instructed him to seek treatment at the nearest private emergency room.  See January 2010 Notice of Disagreement (NOD); February 2010 Substantive Appeal.  

Governing Laws and Regulations with Analysis

With regard to prior authorization, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.52(a) (2010).  However, hospital care or medical services in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, for treatment of: 1) service-connected disability; 2) disability for which a Veteran was discharged or released from the active military, naval, or air service; 3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; 4) disability associated with and held to be aggravating a service-connected disability; or 5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1).  There is no requirement for a "medical emergency" under this particular provision.  However, it is of no consequence, as the Veteran has not established service connection for any disability.  In addition, he is not participating in a rehabilitation program under 38 U.S.C. Chapter 31.  Therefore, application of 38 U.S.C.A. § 1703(a)(1) for "authorized" private treatment is unwarranted.  

In addition, with regard to prior authorization, hospital care or medical services in public or private facilities will also be authorized for the treatment of "medical emergencies" which pose a serious threat to the life or health of a Veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A. 1703(a)(3); 38 C.F.R. 17.52(a)(3).  However, in the present case, there is no evidence or allegation that the Veteran was transferred from any VA facility or government facility with which the Secretary contracts, to a private hospital.  Therefore, this particular provision for prior authorization, 38 U.S.C.A. 1703(a)(3), does not apply as well.  In short, the issue of prior authorization is not applicable here.

Regardless, when the Veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability or not.   

Since the Veteran is not service-connected for any disability, he is ineligible for payment or reimbursement of "unauthorized" medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728(a).  There is also no evidence or allegation he is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, which in certain instances might have qualified him under 38 U.S.C.A. § 1728.  Consequently, the only conceivable route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725, for treatment of a nonservice-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act.  See also 38 C.F.R. §§ 17.1000-17.1008 (2010).  

The Board acknowledges that effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  Most importantly, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  In the present case, the Board will consider and apply the amended version of 38 U.S.C.A. § 1725, since the Veteran's hospitalization occurred on August 26, 2009, subsequent to the October 2008 effective date of the amendments.  

The amended law expands the meaning of "emergency treatment" under section 1725(f)(1) by stating:

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary--

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

(C) until--

(i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

See 38 U.S.C.A. § 1725 (West 2002 & Supp. 2010) (emphasis added).  

The applicable VA regulation for the "prudent layperson standard" also provides further guidance as to what criteria are required to establish eligibility under 38 U.S.C.A. § 1725 for a nonservice-connected disorder.  See 38 C.F.R. § 17.1002(a)-(i) (2010).  Specifically, under 38 C.F.R. § 17.1002(a)-(i), the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (in other words, the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider.

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002(a)-(i) (2010).  

All of the above elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002(a)-(i) are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

The U.S. Court of Appeals for Veterans Claims (Court) also recently held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

With regard to the issue of feasible availability, the admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53 (2010).  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has already met several of the necessary criteria for reimbursement.  That is, it has been already determined by the VAMC that the claims for reimbursement were timely filed by the private provider, the Veteran is financially liable to the private provider of treatment, the Veteran is without health insurance, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment, the Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided, and the services in question were provided in a hospital emergency department.  See 38 C.F.R. § 17.1002(a)-(i) (2010).  The remaining issues in the present case are the following:  (1) whether the August 26, 2009 hospitalization at Baptist Medical Center Beaches was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (2) whether a VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson.  

Upon review of the evidence, the Board finds that the requirements for payment or reimbursement for unauthorized emergency medical treatment on August 26, 2009  under the amended version of 38 U.S.C.A. § 1725 are met.  In this regard, the Veteran's hospitalization meets standard for "emergency treatment" under the amended version of 38 U.S.C.A. § 1725(f)(1).  

The first criteria for "emergency treatment" under the new version of 38 U.S.C.A. § 1725 pertains to the requirement for an actual "medical emergency."  In this respect, there is both favorable and unfavorable medical and lay evidence of record on the issue of whether there was a "medical emergency."  

As to the unfavorable evidence, the Veteran was hospitalized on August 26, 2009 at approximately 10 a.m. at a private facility, Baptist Medical Center Beaches, after experiencing shortness of breath, nausea / vomiting, chest pain, shaking, stuttering, difficulty walking, coughing, and jaundice.  However, the August 26, 2009 final report from Baptist Medical Center indicates several of these symptoms were present from four days to two weeks prior to the Veteran's hospitalization.  The onset was assessed as "gradual."  In other words, for a significant period of time, these symptoms were not of a severity that the Veteran had to seek immediate treatment.  The final report also noted the degree of symptoms was only "moderate."  He was only hospitalized for several hours.  In fact, the Veteran chose not to remain at the hospital.  

As to the unfavorable evidence, in September 2009 an official for the Chief of the MAS at the Gainesville Florida, VAMC opined that this was not an emergency situation.  It was reasoned that since the Veteran never planned on being admitted he had no cause to go to the hospital.  In addition, a nearby VA clinic was feasibly available since the hospitalization occurred on a weekday.  No further reasons and bases were provided.  No remarks were made as to the Veteran's various symptoms at the time of hospitalization.  In this vein, the Board's decisions must be based on evidence in the record and "must be justified by a clear statement of reasons or bases and not by the equivalent of 'because I say so.'"  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  Here, a denial of this claim would be based merely on the equivalent of  "because the Chief of Staff said so" without adequate rationale for the opinion.  In fact, it is worth noting that the opinion was initially favorable in terms of finding there was a medical emergency, but subsequently the favorable findings were crossed out.  It is still the Board's duty to make a legal determination as to whether the law permits payment or reimbursement of medical expenses in the present case.  

As to the unfavorable evidence, a December 2009 VA medical opinion from a physician opined that since the Veteran's symptoms of nausea and pain had been ongoing for two weeks prior to his emergency room visit, with "constant chest pain" for four days, his treatment was "non-emergent."  It was also noted that VA facilities were feasibly available for two weeks prior to the hospitalization.  This opinion provides adequate reasons and bases.  It serves as evidence against the claim.
 
As to the favorable evidence, the Board acknowledges the Veteran's lay statements requesting reimbursement of his unauthorized medical expenses on August 26, 2009, on the basis that a prudent layperson would have reasonably believed that a "medical emergency" existed.  The Veteran describes his sharp chest pains on August 26, 2009 as "terrible."  He also had shortness of breath.  The Veteran believes his problems were due to his heart, not his hepatitis and liver as diagnosed by VA.  (VA treatment records dated in September 2009 confirm that the Veteran was treated for coronary artery disease several weeks after the hospitalization).  He also says VA personnel via telephone told him to go to a private hospital.  His friend had to drive him.  See January 2010 NOD; February 2010 Substantive Appeal.  

As to the favorable evidence, August 26, 2009 private emergency records from Baptist Medical Center document that the Veteran was transported by private vehicle (a friend).  The symptoms had been "worsening" the past 2-4 days.  He was diagnosed with alcohol induced hepatitis, alcohol abuse, and hypokalemia (low potassium in the blood).  He was hooked up to an IV, treated with medication, and subjected to laboratory testing, X-rays, and an EKG.  His condition was serious enough that hospital medical personnel believed he was "very ill" and should remain for further testing and observation, but the Veteran refused.  One particular Baptist Medical Center report documents that his condition warranted the highest level of emergency room care below critical care.  But most importantly, a VA nurse telephone note dated at 8:18 a.m., the morning of his hospitalization, documents that the Veteran contacted VA to determine what his course of action should be.  He described his symptoms of shortness of breath, chest pressure, nausea and vomiting for two days, shakiness, stuttering, and difficulty walking.  VA medical personnel, to include a nurse, a medical administration specialist, and a physician instructed the Veteran to go to the "nearest" emergency room, Baptist Beaches.  The Veteran was asked to call VA after his discharge from the private hospital.  This VA note provides strong evidence in support of the Veteran's claim.  It is incomprehensible why VA medical personnel would direct a well-meaning Veteran to seek private medical treatment at the nearest "emergency" room after learning of his symptoms, and then subsequently inform him that the incident was not an emergency.  

In light of the discussion above, the favorable evidence as to whether a "medical emergency" existed on August 26, 2009 outweighs the unfavorable evidence.  Per the Swinney case, the Board has reviewed and discussed both the medical and lay evidence in a prudent layperson evaluation for determining what constitutes a "medical emergency."  The Board concludes that the totality of the circumstances demonstrates the Veteran's hospitalization meets the prudent layperson standard for "medical emergency" under the amended version of 38 U.S.C.A. § 1725.  In short, his hospitalization was for a condition of such a grave nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

The second requirement under the new version of 38 U.S.C.A. § 1725 is that at the time of the hospitalization in question a VA facility was not "feasibly available" and an attempt to use a VA facility beforehand would not have been reasonable by a prudent layperson.  Under VA regulation, 38 C.F.R. § 17.53, a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  In the present case, the Veteran's condition on the morning of August 26, 2009 was urgent, as discussed above.  The Veteran was in significant distress.  Although both the September 2009 and December 2009 VA physician opinions indicate that a VA facility was "feasibly available" at the time of his hospitalization, the Board does not agree.  The Board, and its reviewing Courts, may take judicial notice of FACTS, as compared to EVIDENCE, which are not subject to interpretation.  See, e.g., Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 1998); Dedicatoria v. Brown, 8 Vet. App. 441 (1995) (judicial notice of laws).   In this respect, the Board takes judicial notice that the nearest VA emergency room from the Veteran's home was the VAMC in Gainesville, Florida, approximately 100 miles away, which is over a two hour drive.  Given the Veteran's apparent level of distress, a prudent layperson would not endure a two-hour drive in order to receive emergency treatment.  That would simply be unreasonable and unwise.  The length of the delay would have been too long.  And although the Veteran could have gone to a VA outpatient clinic closer to his home, VA clinics are not set up for emergency treatment.  Therefore, the Veteran's particular situation meets this second requirement - a VA facility was not being feasibly available on August 26, 2009.   

The third and final requirement under the new version of 38 U.S.C.A. § 1725 pertains to the issue of stabilization.  Under the October 2008 amendments to 38 U.S.C.A. § 1725, VA was authorized to make payment beyond the point of stabilization if certain criteria are met.  However, in the present case, stabilization is not at issue since the Veteran was only hospitalized for a few hours.  In fact, the Veteran chose of his own accord to leave the hospital.  The private hospital advised him to remain for further testing because he was "very ill."  Thus, the Veteran's particular situation meets this third requirement for emergency treatment - he did not remain at the Baptist Medical Center on August 26, 2009 beyond the point of stabilization.  

Accordingly, the Board finds that payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Baptist Medical Center Beaches on August 26, 2009 is warranted.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2010).  


ORDER

Payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Baptist Medical Center Beaches on August 26, 2009 is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


